IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                   C.3         —•     c;i;
                                                                                    XT         .•v'\ r- ~>
STATE OF WASHINGTON,                                                                CD         rn**'
                                                                                                      {,. --
                                                                                    rn
                                                   No. 71939-4-                     o

                     Respondent,                                                    ro
                                                                                    \j2
                                                                                                    _, y-''
                                                                                                • *-'.' .,
                                                                                                 .j-5""--;
                                                   DIVISION ONE                                  oo i * i

       v.                                                                               ~"-"
                                                                                                    u^t -^'."


                                                                                        vC              _-

DAVID HENRY THOMAS,                                UNPUBLISHED OPINION                  CO




                     Appellant.                    FILED:   Drr 2 9 2014

       Per Curiam — David Thomas appeals the sentence imposed following his

conviction for driving while intoxicated. Thomas contends, and the State concedes, that

the State failed to provide sufficient proof of Thomas' criminal history and that the matter

must be remanded for resentencing and an opportunity for the State to present

evidence proving that history. We accept the State's concession and remand for further

proceedings.

       Remanded for further proceedings.


                                  For the court: